Name: 82/201/EEC: Council Decision of 22 March 1982 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 19800
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-08

 Avis juridique important|31982D020182/201/EEC: Council Decision of 22 March 1982 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 19800 Official Journal L 094 , 08/04/1982 P. 0005 - 0005++++COUNCIL DECISION OF 22 MARCH 1982 GIVING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) FOR THE FINANCIAL YEAR 1980 ( 82/201/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE CONVENTION OF ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE AFRICAN STATES AND MADAGASCAR ASSOCIATED WITH THE COMMUNITY ( 1 ) , SIGNED AT YAOUNDE ON 29 JULY 1969 , HAVING REGARD TO COUNCIL DECISION 70/549/EEC OF 29 SEPTEMBER 1970 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 2 ) , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 3 ) , SIGNED AT YAOUNDE ON 29 JULY 1969 , AND IN PARTICULAR ARTICLE 22 THEREOF , HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) SET UP UNDER THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ) , AND IN PARTICULAR ARTICLES 7 AND 8 THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND THE BALANCE SHEET RELATING TO THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) AS AT 31 DECEMBER 1980 , HAVING REGARD TO THE COUNCIL DECISIONS OF 30 MAY 1972 AND 30 OCTOBER 1978 ON THE TRANSFER AND UTILIZATION OF THE UNEXPENDED BALANCES OF THE FIRST AND SECOND EDF , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1980 TOGETHER WITH THE COMMISSION'S REPLIES ( 5 ) , RECALLING THAT , IN ACCORDANCE WITH THE PROVISIONS APPLICABLE TO THE IMPLEMENTATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) , ONLY THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , SHALL GIVE A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL ADMINISTRATION OF THE FUND ; WHEREAS REVENUE FOR THE FINANCIAL YEAR 1980 CONSISTED OF THE CONTRIBUTIONS OF THE MEMBER STATES , AMOUNTING TO 905 000 000 EUROPEAN UNITS OF ACCOUNT , AND OF MISCELLANEOUS REVENUE OF THE FUND ; WHEREAS AN ADVANCE OF 79 364 041,50 EUROPEAN UNITS OF ACCOUNT HAS BEEN PAID TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) ( FOURTH EDF ) ; WHEREAS , PURSUANT TO THE ABOVEMENTIONED COUNCIL DECISIONS OF 30 MAY 1972 AND 30 OCTOBER 1978 , AN AMOUNT OF 8 070 282,94 EUROPEAN UNITS OF ACCOUNT WAS TRANSFERRED AS THE UNEXPENDED BALANCES OF THE FIRST AND SECOND EDFS TO THE THIRD EDF ; WHEREAS THE OVERALL IMPLEMENTATION BY THE COMMISSION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) DURING THE FINANCIAL YEAR 1980 WAS SUCH AS TO WARRANT ITS BEING GIVEN A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THOSE OPERATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COUNCIL SHALL CLOSE THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) AS AT 31 DECEMBER 1980 AS FOLLOWS : - REVENUE : AT THE SUM OF 913 070 282,94 EUROPEAN UNITS OF ACCOUNT , - EXPENDITURE ( PAYMENTS ) : AT THE SUM OF 821 098 828,49 EUROPEAN UNITS OF ACCOUNT . ARTICLE 2 THE COUNCIL HEREBY GIVES A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) FOR THE FINANCIAL YEAR 1980 . DONE AT BRUSSELS , 22 MARCH 1982 . FOR THE COUNCIL THE PRESIDENT L . TINDEMANS ( 1 ) OJ NO L 282 , 28 . 12 . 1970 , P . 2 . ( 2 ) OJ NO L 282 , 28 . 12 . 1970 , P . 83 . ( 3 ) OJ NO L 282 , 28 . 12 . 1970 , P . 47 . ( 4 ) OJ NO L 31 , 8 . 2 . 1971 , P . 1 . ( 5 ) OJ NO C 344 , 31 . 12 . 1981 , P . 1 .